 



Exhibit 10.1

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

     AMENDMENT NO. 2 (this “Amendment”), dated as of September 13, 2004, by and
among BROWN JORDAN INTERNATIONAL, INC., a Florida corporation (“BJI”), the other
entities designated as a “Borrower” on the signature pages hereto (together with
BJI, each a “Borrower,” and collectively, the “Borrowers”), each entity
designated as a “Guarantor” on the signature pages hereto (collectively, the
“Guarantors”), WLFI Holdings, Inc., a Florida corporation (“BJI Parent”), the
financial institutions set forth on the signature pages hereto (each a “Lender”
and collectively, the “Lenders”) and GMAC COMMERCIAL FINANCE LLC, as agent for
Lenders (in such capacity, the “Agent”).

BACKGROUND

     Borrowers, Guarantors, BJI Parent, Agent and Lenders are parties to a Loan
and Security Agreement dated as of March 31, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.

     Borrowers have requested that Agent and Lenders amend the Loan Agreement as
set forth herein, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.

     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Loan Agreement.

     2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:

     (a) Section 6.8 of the Loan Agreement is amended and restated in its
entirety as follows:

     6.8. Financial Covenant.

     (a) Fixed Charge Coverage Ratio. On and after December 31, 2004, maintain a
Fixed Charge Coverage Ratio of at least 1.0 to 1.0 for the Loan Parties on a
Consolidated Basis as of the end of each month for the twelve (12) consecutive
months ending on such date; provided, however, that Loan Parties shall only be
required to comply with the foregoing Fixed Charge Coverage Ratio

 



--------------------------------------------------------------------------------



 



     covenant if Undrawn Availability was less than $9,000,000 for three
(3) consecutive Business Days during such month.

     3. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent: Agent shall have received
(i) six (6) copies of this Amendment executed by each Loan Party, the Required
Lenders and Agent, (ii) an amendment fee in the amount of $30,000, which shall
be (x) charged to the Borrowers’ Account as a Revolving Advance, (y) fully
earned and non-refundable on the date of this Amendment, and (z) shared equally
by the Lenders who have executed this Amendment by the date of effectiveness
hereof, and (iii) all such other certificates, instruments, documents,
agreements and opinions of counsel as may be required by Agent or its counsel,
each of which shall be in form and substance satisfactory to Agent and its
counsel.

     4. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:

     (a) This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Loan Parties and are enforceable
against the Loan Parties in accordance with their respective terms.

     (b) Upon the effectiveness of this Amendment, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

     (c) No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this Amendment.

     (d) No Loan Party has any defense, counterclaim or offset with respect to
the Loan Agreement.

     5. Effect on the Loan Agreement.

     (a) Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

     (b) Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

2



--------------------------------------------------------------------------------



 



     6. Governing Law. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.

     7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

     8. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 2 has been duly executed as of the
date first written above.

            BROWN JORDAN INTERNATIONAL, INC.,
as Borrowing Agent and as a Borrower
      By:   /s/ John W. Frederick         John W. Frederick,        Executive
Vice President and Chief Administrative Officer     

            BJ MEXICO IV, INC.
BJ MEXICO V, INC.
BROWN JORDAN COMPANY
CASUAL LIVING WORLDWIDE, INC.
CHARTER FURNITURE CORPORATION
LODGING BY LIBERTY, INC.
LOEWENSTEIN, INC.
POMPEII FURNITURE CO., INC.
SOUTHERN WOOD PRODUCTS, INC.
TEXACRAFT, INC.
TROPIC CRAFT, INC.
WABASH VALLEY MANUFACTURING, INC.
WINSTON FURNITURE COMPANY OF
ALABAMA, INC.
THE WOODSMITHS COMPANY,
as Borrowers
      By:   /s/ John W. Frederick         John W. Frederick,        Executive
Vice President and Chief Administrative Officer   

4



--------------------------------------------------------------------------------



 



         

            BJCLW HOLDINGS, INC.
BJI EMPLOYEES SERVICES, INC.
BJIP, INC.
WINSTON PROPERTIES, INC.,
as Guarantors
      By:   /s/ John W. Frederick         John W. Frederick,        Executive
Vice President and Chief Administrative Officer     

            WLFI HOLDINGS, INC.,
as a Loan Party
      By:   /s/ John W. Frederick         John W. Frederick,        Executive
Vice President and Chief Administrative Officer   

5



--------------------------------------------------------------------------------



 



         

            GMAC COMMERCIAL FINANCE LLC,
as a Lender, as Swingline Lender and as
Agent
      By:   /s/ Robert J. Brandow         Robert J. Brandow,        Director   
 

            MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services, Inc.,
as a Lender
      By:   /s/ Tara Wrobel         Name:   Tara Wrobel        Title:   Vice
President     

            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Sherry Lail         Name:   Sherry Lail        Title:   SVP     

6